UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7161



CHRISTOPHER M. HUTCHINSON,

                                             Petitioner - Appellant,

          versus


LISA EDWARDS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-708-AM)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher M. Hutchinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher M. Hutchinson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).      We have reviewed the record and the

district   court’s   opinion    and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.         Hutchinson v.

Edwards, No. CA-01-708-AM (E.D. Va. filed June 5, 2001 & entered

June 6, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2